Per Curiam,
Tins suit was brought to recover the sum of $1,011.50, nearly all of which is the amount of a note for $1,000 Avhich plaintiff alleges the defendant made and delivered to her on or about June 22, 1895, for borrowed money.
The note was not produced, because as plaintiff alleged it was lost or stolen from her shortly after its execution and delivery, and after diligent search it could not be found. The' burden of proving these and other allegations of fact and circumstances connected with the making, consideration, delivery^ and loss of the note was assumed by the plaintiff, and for those purposes a considerable amount of testimony—the details of which need not be given—was introduced. On the other hand, the defendant—denying the making and delivery of the note and the alleged consideration thereof—introduced testimony tending to sustain his defense.
Without referring specially to the evidence on either side it is sufficient to say that disputed questions of fact arose which made it the duty of the trial court to submit the case to the jury for their determination. That was done in an impartial, comprehensive and fully adequate charge, in which the jury were elaborately and correctly instructed as to the law applicable to such facts as the evidence tended to prove.
The verdict for plaintiff necessarily implies a finding by the jury hi plaintiff’s favor of all the facts upon which her right to recover depended. This is conclusive against the defendant unless substantial error intervened during the trial.
The first four specifications complain of the court’s rulings on questions of evidence. The remaining specifications allege error in excerpts from the charge, and.in the charge as a whole. Our consideration of these several specifications of error has not convinced us that any of them should be sustained, nor do we think that either of them requires special notice.
The judgment is affirmed.